Citation Nr: 0809619	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for venous insufficiency of 
the bilateral legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from July 1967 to 
June 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

A review of the claims file reveals that, due to a hearing 
request, this matter is not ready for appellate disposition.  

In March 2002, the veteran filed a claim for entitlement to 
service connection for venous insufficiency of the bilateral 
legs.  In a September 2002 rating decision, the RO denied the 
veteran's claim.  In October 2002, the veteran filed a notice 
of disagreement.  In December 2002 the RO issued a statement 
of the case (SOC).  In July 2003 the RO issued a supplemental 
SOC.  In September 2003, the veteran filed a substantive 
appeal and requested a Travel Board hearing.  In March 2005, 
a Travel Board hearing was held before an Acting Veterans Law 
Judge (AVLJ).  In February 2008, the Board informed the 
veteran that the AVLJ that conducted the hearing was unable 
to render a decision on the appeal.  The letter requested 
that the veteran should indicate whether he desired another 
hearing or wished the Board to proceed to adjudicate the case 
on the evidence of record.  In February 2008, the veteran 
responded, indicating that he wished to have another Travel 
Board hearing.  Due process thus requires the veteran be 
provided with a hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. §§ 20.700 (a), 20.703 (2007).  In light of 
the above, this case must be returned to the RO so that a 
hearing may be scheduled.



Accordingly, the case is remanded for the following action:

The RO must schedule the veteran for a 
Travel Board hearing at the RO.  The 
veteran and his representative must be 
notified of the date and time of the 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



